Citation Nr: 0915538	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-03 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound of Muscle Groups XIV and XV, right thigh, with damage 
to right femur and degenerative joint disease of the right 
hip, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed and continued the 40 
percent rating.

The Veteran and his spouse provided testimony at a hearing 
conducted before the undersigned Veterans Law Judge in May 
2005.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.

This case was previously before the Board in September 2005 
and November 2006.  In September 2005, the Board remanded 
this case for additional evidentiary development.  
Thereafter, by a November 2006 decision, the Board determined 
the Veteran was not entitled to a rating in excess of 40 
percent on a schedular or extraschedular basis.

The Veteran appealed the Board's November 2006 decision to 
the United States Court of Appeals for Veterans' Claims 
(Court).  By a July 2008 memorandum decision, the Court 
vacated the Board's November 2006 decision, and remanded the 
case for readjudication consistent with the Court's 
memorandum decision.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the Court's 
July 2008 memorandum decision.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.




REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with these duties.

The July 2008 Court memorandum decision found, in essence, 
that the Board's November 2006 decision failed to address 
whether the Veteran was entitled to separate compensable 
ratings for his service-connected disabilities pursuant to 
the provisions of 38 C.F.R. §§ 4.25(b), 4.55(e) and other 
relevant regulatory provisions.  Inasmuch as this decision, 
and the associated pleading documents, appear to be the first 
assertion that there should be consideration of separate 
ratings, the Board is of the opinion the Veteran should be 
provided with the opportunity to present additional evidence 
and argument as to its applicability.  Therefore, the Board 
concludes that the case must be remanded for the RO to 
address this matter in the first instance.  

The Board is of the opinion that additional medical 
examination of the service-connected disability, particularly 
the impairment of Muscle Groups XIV and XV would provide 
material evidence for adjudicating the issue of whether 
separate ratings are warranted.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  Granted, the 
Veteran was accorded VA medical examinations in September 
2000, February 2003, and January 2006.  However, it has been 
more than 3 years since the last examination.  Thus, the 
evidence of record may not accurately reflect the current 
nature and severity of the service-connected disability that 
is the subject of this appeal.  As such, it further supports 
the need for a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The record also reflects that subsequent to the Board's 
November 2006 decision in this case, the Court issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  As a 
remand is already required in the instant case, the Board 
finds that the veteran should be sent additional notification 
that is consistent with the Court's guidelines regarding 
increased rating claims as outlined in Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include any necessary notification 
regarding increased rating claims as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his service-
connected residuals of gunshot wound of 
Muscle Groups XIV and XV, right thigh, 
with damage to right femur and 
degenerative joint disease of the right 
hip since January 2006.  After securing 
any necessary release, obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the current nature and 
severity of his service-connected 
residuals of gunshot wound of Muscle 
Groups XIV and XV, right thigh, with 
damage to right femur and degenerative 
joint disease of the right hip.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  It 
is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion, as 
well as specific findings regarding 
impairment of each muscle group affected.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
This decision should reflect 
consideration of whether separate ratings 
are warranted pursuant to the provisions 
of 38 C.F.R. §§ 4.25(b), 4.55(e) and 
other relevant regulatory provisions.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in June 2006, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


